Title: Thomas Jefferson to Joseph Milligan, 5 October 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello Oct. 5. 15.
          
          I am just now returned from a 7. weeks visit to Bedford, to which place I went immediately on writing you my letter of Aug. 17. on my return I find here your two letters of Aug. 16. and 20. the former covering my account amounting to 264.75 from which deducting the 92.D. remitted a balance remains of 172.75 I knew there had been other books furnished me of which I had no account; but it runs much in my mind that I have paid for the early vols of Wilson which makes the principal mass of this balance. I think I paid for some of them either at Washington or very soon after, however I have no strength of confidence in my memory, and the less as it does not suggest thro’ what channel I paid. I will search into it the  moment the letters accumulated during my absence will permit, and will immediately remit the balance whatever it may be. in the mean time I greatly want the two books mentioned in my letter of Aug. 17. which I sent to be cut and bound, the one into 3. vols and the other into two. to wit Hutton’s tables and the Requisite tables. if you will do up two vols together they might come in the mail without too much burthening it, if sent one package only of two vols each week; or perhaps you could send the whole by the stage to mr Gray with a request to forward it immediately by the mail tumbrel.—you shall hear from me again in a few days. Accept my friendly salutations. 
          Th: Jefferson
        